Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-2, 11-12 and 20 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 07, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed June 07, 2022, with respect to the rejection(s) of claims 1-20 under Hurst in view of Kaliouby have been fully considered and are persuasive.  Therefore, the new ground(s) of rejection is made in view of Tucker.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,673,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations.
Claims 1-20 of current application is directed toward detecting an emotion or a mental condition of a first user; automatically generating a message based on the detected emotion or the mental condition and messages associated with the emotion or the mental condition that were previously sent and received between a second user and the first user; and sending the message from a virtual agent serving as a substitute user of the second user to the first user.
Claims 1-18 of U.S. Patent No. 10,673,788 is directed toward a method and system comprising: a database configured to store a relationship between a first user and a second user, the first user being associated with a virtual agent in a server, the virtual agent serving as a substitute user of the first user;  a sensor configured to sense an emotion or a mental condition of the second user;  and the server including processing circuitry configured to automatically generate a message when the sensor senses the emotion or the mental condition of the second user based on the emotion or the mental condition of the second user and the relationship between the first user and the second user, and send the message from the virtual agent to the second user. 
As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Each of the instant application claims is broader than the claims in the patent claims.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst U.S. Pub. No. 2016/0285789, in view of Tucker et al., (hereinafter Tucker) U.S. Pub. No. 2014/0181229.

As to claim 1, Hurst teaches the invention as claimed, including an information processing system comprising: circuitry configured to: 
detect condition of a first user (abstract, par. 0021, 0024, 0029); 
automatically generate a message based on messages previously sent and received between a second user and the first user having the condition (par. 0029, 0032-0035); and 
send the message to the first user (par. 0029-0031). 
Hurst does not explicitly teach generate a message based on the detected emotion or the mental condition, message associated with the emotion or the mental condition that were previously sent and received between a second user and the first user, and a relationship that is stored in a memory and previously established between the first user and the second user, the message being different for a first relationship than a second relationship.  Tucker teaches generate a message based on the detected emotion or the mental condition, message associated with the emotion or the mental condition that were previously sent and received between a second user and the first user, and a relationship that is stored in a memory and previously established between the first user and the second user, the message being different for a first relationship than a second relationship (abstract, fig. 4, par. 0033, 0048-0052, 0056-0059, 0064, 0066, 0069-0070, 0099-0102, 0128).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Hurst and Tucker to provide an efficient system for increasing clarity and expressiveness in network communications that automatically generates embellishment based on content of the message (Tucker, abstract).

As to claim 2, Tucker teaches the invention as claimed, including the information processing system according to claim 1, wherein the relationship between the first user and the second user includes a parent-child relationship, a spousal relationship, or a romantic relationship (par. 0054, 0063).  

As to claim 3, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: automatically generate the message based on messages previously sent and received between the second user and a third user having a same relationship as a relationship between the first user and the second user (par. 0029, 0032-0035). 

As to claim 4, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: send the message from the virtual agent to the first user and the second user (par. 0029, 0032-0035). 

As to claim 5, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: determine whether to automatically send the message from the virtual agent to the first user in accordance with a setting input via a user interface (par. 0029-0035). 

As to claim 6, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: determine whether to obtain permission from the second user before sending the message to the first user in accordance with a setting input via a user interface (par. 0009, 0029-0032). 

As to claim 7, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the message sent from the virtual agent is displayed differently from a message sent from the second user (par. 0009, 0019, 0037). 

As to claim 8, Hurst-Tucker teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: determine whether to automatically send the message to the first user from the virtual agent in accordance with a setting associated with the detected mental condition that is input via a user interface (Hurst, par. 0029-0032, Tucker, par. 0086, 0099). 

As to claim 9, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: determine whether to automatically send the message to the first user from the virtual agent based on a time slot in accordance with a setting input via a user interface (par. 0015).

As to claim 10, Hurst teaches the invention as claimed, including the information processing system according to claim 1, wherein the circuitry is configured to: edit the automatically generated message in response to a request of the second user (par. 0020, 0037). 

Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444